DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Objections
Claims 3, 5, 16, and 18 are objected to because of the following informalities:

Claims 3, 5, 16, and 18 recite the acronyms (i.e. TCI, UL, PUCCH, SRS) without initially defining what it stands for.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9-10, 14, 20, 22-23, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DOU et al. (Pub. No.: US 20200068387 A1), hereinafter DOU, in view of Guo et al. (Pub. No.: US 20180167883 A1), hereinafter Guo.

With respect to claim 1, DOU teaches A method for wireless communications by a user equipment (UE), comprising: 
reporting, to a network entity, a capability of the UE to support ([0008], The terminal reports the capability indication information indicating whether the terminal supports).

DOU does not explicitly teach at least one of downlink control information (DCI) based activation of at least one of beam switching, beam activation, or path loss (PL) reference signal (RS) activation; receiving, from the network entity, DCI activating at least one of the beam switching, beam activation, or PL RS; and performing the beam switching, beam activation, or PL RS measurement in response to the DCI.  

However, Guo teaches at least one of downlink control information (DCI) based activation of at least one of beam switching ([0210, 0213, 0224], DCI based beam switch procedure…); receiving, from the network entity, DCI activating at least one of the beam switching ([0210, 0213, 0224], 5G Node requests a BSI report via DCI and the beam_switch_indication field is set to 1 in the same DCI. The UE shall, upon receiving such a DCI, switch the serving beam at the UE to match the beam indicated by the first BI reported by the UE in the BSI report corresponding to this BSI request…); and 
performing the beam switching in response to the DCI ([0210, 0213, 0224], 5G Node requests a BSI report via DCI and the beam_switch_indication field is set to 1 in the same DCI. The UE shall, upon receiving such a DCI, switch the serving beam at the UE to match the beam indicated by the first BI reported by the UE in the BSI report corresponding to this BSI request…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Guo, at least one of downlink control information (DCI) based activation of at least one of beam switching; receiving, from the network entity, DCI activating at least one of the beam switching; and performing the beam switching in response to the DCI, into the teachings of DOU, in order to improve beam management since beam management doesn't need to continue during a specific period of time (Guo, [0524]).

With respect to claim 7, the combination of DOU and Guo teaches the method of claim 1.  DOU does not explicitly teach wherein the capability of the UE to support at least one of DCI based activation of at least one of beam switching, beam activation, or PL RS activation comprises a single capability for any DCI based activation.

However, Guo teaches wherein the capability of the UE to support at least one of DCI based activation of at least one of beam switching comprises a single capability for any DCI based activation ([0210, 0213, 0224], DCI based beam switch procedure…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Guo, wherein the capability of the UE to support at least one of DCI based activation of at least one of beam switching comprises a single capability for any DCI based activation, into the teachings of DOU, in order to improve beam management since beam management doesn't need to continue during a specific period of time (Guo, [0524]).

With respect to claim 9, the combination of DOU and Guo teaches the method of claim 1.  DOU does not explicitly teach wherein the capability of the UE to support at least one of DCI based activation of at least one of beam switching, beam activation, or PL RS activation comprises a capability associated with each DCI based beam or PL RS activation.

However, Guo teaches wherein the capability of the UE to support at least one of DCI based activation of at least one of beam switching comprises a capability associated with each DCI based beam activation ([0210, 0213, 0224], DCI based beam switch procedure…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Guo, wherein the capability of the UE to support at least one of DCI based activation of at least one of beam switching comprises a capability associated with each DCI based beam activation, into the teachings of DOU, in order to improve beam management since beam management doesn't need to continue during a specific period of time (Guo, [0524]).

With respect to claim 10, the combination of DOU and Guo teaches the method of claim 1.  DOU does not explicitly teach receiving, from the network entity, an enablement indication of a DCI based activation of at least one of the beam switching, beam activation, or PL RS activation via one or more of radio resource control (RRC) signaling, a media access control (MAC) control element (CE) signaling, or DCI signaling.

However, Guo teaches receiving, from the network entity, an enablement indication of a DCI based activation of at least one of the beam switching via a media access control (MAC) control element (CE) signaling ([0221], MAC-CE based beam switch procedure and DCI based beam switch procedure associated with BRRS…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Guo, receiving, from the network entity, an enablement indication of a DCI based activation of at least one of the beam switching via a media access control (MAC) control element (CE) signaling, into the teachings of DOU, in order to improve beam management since beam management doesn't need to continue during a specific period of time (Guo, [0524]).

With respect to claim 14, DOU teaches A method for wireless communications by a network entity, comprising: 
receiving, from a user equipment (UE), an indication of a capability of the UE to support ([0008], The terminal reports the capability indication information indicating whether the terminal supports).

DOU does not explicitly teach at least one of downlink control information (DCI) based activation of at least one of beam switching, beam activation, or path loss (PL) reference signal (RS) activation; transmitting, to the UE, DCI activating at least one of the beam switching, beam activation, or PL RS.  

However, Guo teaches at least one of downlink control information (DCI) based activation of at least one of beam switching ([0210, 0213, 0224], DCI based beam switch procedure…); transmitting, to the UE, DCI activating at least one of the beam switching ([0210, 0213, 0224], 5G Node requests a BSI report via DCI and the beam_switch_indication field is set to 1 in the same DCI. The UE shall, upon receiving such a DCI, switch the serving beam at the UE to match the beam indicated by the first BI reported by the UE in the BSI report corresponding to this BSI request…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Guo, at least one of downlink control information (DCI) based activation of at least one of beam switching; transmitting, to the UE, DCI activating at least one of the beam switching, into the teachings of DOU, in order to improve beam management since beam management doesn't need to continue during a specific period of time (Guo, [0524]).

With respect to claim 20, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 22, this claim recites the method of claim 9, and it is rejected for at least the same reasons.

With respect to claim 23, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

With respect to claim 27, DOU teaches An apparatus for wireless communications by a user equipment (UE), comprising: 
a transmitter configured to report, to a network entity, a capability of the UE to support ([0008], The terminal reports the capability indication information indicating whether the terminal supports).

DOU does not explicitly teach at least one of downlink control information (DCI) based activation of at least one of beam switching, beam activation, or path loss (PL) reference signal (RS) activation; receiving, from the network entity, DCI activating at least one of the beam switching, beam activation, or PL RS; and performing the beam switching, beam activation, or PL RS measurement in response to the DCI.  

However, Guo teaches at least one of downlink control information (DCI) based activation of at least one of beam switching ([0210, 0213, 0224], DCI based beam switch procedure…); receiving, from the network entity, DCI activating at least one of the beam switching ([0210, 0213, 0224], 5G Node requests a BSI report via DCI and the beam_switch_indication field is set to 1 in the same DCI. The UE shall, upon receiving such a DCI, switch the serving beam at the UE to match the beam indicated by the first BI reported by the UE in the BSI report corresponding to this BSI request…); and 
performing the beam switching in response to the DCI ([0210, 0213, 0224], 5G Node requests a BSI report via DCI and the beam_switch_indication field is set to 1 in the same DCI. The UE shall, upon receiving such a DCI, switch the serving beam at the UE to match the beam indicated by the first BI reported by the UE in the BSI report corresponding to this BSI request…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Guo, at least one of downlink control information (DCI) based activation of at least one of beam switching; receiving, from the network entity, DCI activating at least one of the beam switching; and performing the beam switching in response to the DCI, into the teachings of DOU, in order to improve beam management since beam management doesn't need to continue during a specific period of time (Guo, [0524]).

With respect to claim 28, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

With respect to claim 30, DOU teaches An apparatus for wireless communications by a network entity, comprising: 
a receiver configured to receive, from a user equipment (UE), an indication of a capability of the UE to support ([0008], The terminal reports the capability indication information indicating whether the terminal supports)

DOU does not explicitly teach at least one of downlink control information (DCI) based activation of at least one of beam switching, beam activation, or path loss (PL) reference signal (RS) activation; transmitting, to the UE, DCI activating at least one of the beam switching, beam activation, or PL RS.  

However, Guo teaches at least one of downlink control information (DCI) based activation of at least one of beam switching ([0210, 0213, 0224], DCI based beam switch procedure…); transmitting, to the UE, DCI activating at least one of the beam switching ([0210, 0213, 0224], 5G Node requests a BSI report via DCI and the beam_switch indication field is set to 1 in the same DCI. The UE shall, upon receiving such a DCI, switch the serving beam at the UE to match the beam indicated by the first BI reported by the UE in the BSI report corresponding to this BSI request…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Guo, at least one of downlink control information (DCI) based activation of at least one of beam switching; transmitting, to the UE, DCI activating at least one of the beam switching, into the teachings of DOU, in order to improve beam management since beam management doesn't need to continue during a specific period of time (Guo, [0524]).

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DOU, in view of Guo, and further in view of Guo et al. (Pub. No.: US 20200351842 A1), hereinafter Lin.

With respect to claim 2, the combination of DOU and Guo teaches the method of claim 1.  DOU teaches reporting the capability of the UE comprises indicating a capability as set forth above.

The combination of DOU and Guo does not explicitly teach DCI based activation of physical downlink control channel (PDCCH) transmission configuration information (TCI) state.

However, Lin teaches DCI based activation of physical downlink control channel (PDCCH) transmission configuration information (TCI) state ([0004]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Lin, DCI based activation of physical downlink control channel (PDCCH) transmission configuration information (TCI) state; transmitting, to the UE, DCI activating at least one of the beam switching, into the teachings of DOU and Guo, in order to provide a transmission configuration indication (TCI) switching procedure in New Radio (NR) mobile communications (Lin, [0002]).

With respect to claim 3, the combination of DOU and Guo teaches the method of claim 1.  DOU teaches reporting the capability of the UE comprises indicating a capability as set forth above.

The combination of DOU and Guo does not explicitly teach DCI based activation of physical downlink shared channel (PDSCH) or channel state information reference signal (CSI-RS) TCI states.

However, Lin teaches DCI based activation of physical downlink control channel (PDCCH) transmission configuration information (TCI) state ([0027]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Lin, DCI based activation of physical downlink shared channel (PDSCH) or channel state information reference signal (CSI-RS) TCI states, into the teachings of DOU and Guo, in order to provide a transmission configuration indication (TCI) switching procedure in New Radio (NR) mobile communications (Lin, [0002]).

With respect to claim 15, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 16, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over DOU, in view of Guo, and further in view of YANG et al. (Pub. No.: US 20200022161 A1), hereinafter YANG.

With respect to claim 4, the combination of DOU and Guo teaches the method of claim 1.  DOU teaches reporting the capability of the UE comprises indicating a capability as set forth above.

The combination of DOU and Guo does not explicitly teach DCI based activation of spatial relations for one or more of a physical uplink control channel (PUCCH) or sounding reference signals (SRSs).

However, YANG teaches DCI based activation of spatial relations for one or more of a physical uplink control channel (PUCCH) ([0154]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of YANG, DCI based activation of spatial relations for one or more of a physical uplink control channel (PUCCH), into the teachings of DOU and Guo, in order to efficiently transmitting/receiving a wireless signal in a wireless communication and an apparatus (YANG, [0004]).

With respect to claim 5, the combination of DOU and Guo teaches the method of claim 1.  DOU teaches reporting the capability of the UE comprises indicating a capability as set forth above.

The combination of DOU and Guo does not explicitly teach DCI based activation of UL TCI state for one or more of a PUCCH.

However, YANG teaches DCI based activation of UL TCI state for one or more of a PUCCH ([0154]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of YANG, DCI based activation of UL TCI state for one or more of a PUCCH, into the teachings of DOU and Guo, in order to efficiently transmitting/receiving a wireless signal in a wireless communication and an apparatus (YANG, [0004]).

With respect to claim 17, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 6, 8, 11-13, 19, 21, 24-26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180368138 A1; “Jung”, ([0048])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469